Supreme Court of Florida
                                  ____________

                                   No. SC13-5
                                  ____________

                              GERHARD HOJAN,
                                 Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                 No. SC13-2422
                                 ____________

                              GERHARD HOJAN,
                                 Petitioner,

                                        vs.

                             JULIE L. JONES, etc.,
                                 Respondent.

                               [September 3, 2015]

PER CURIAM.

      Gerhard Hojan appeals an order of the circuit court summarily denying his

motion to vacate his conviction and sentence of death. In addition, Hojan petitions
this Court for a writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(1),

(9), Fla. Const.

      Hojan raises six claims on appeal, and we affirm the circuit court’s summary

denial of relief. Even though we conclude that there was no trial court error that

deprived Hojan of a fair trial, we find it necessary to address the unusual procedure

employed for jury selection in Hojan’s trial. Additionally, we reject Hojan’s

claims pertaining to ineffectiveness of appellate counsel and deny the petition for

writ of habeas corpus.

               BACKGROUND AND PROCEDURAL HISTORY

      The underlying facts are taken from this Court’s opinion on direct appeal:

      Gerhard Hojan was charged with armed robbery, armed kidnapping,
      attempted murder, and murder arising out of the events of Monday,
      March 11, 2002. The evidence presented at Hojan’s trial established
      that at approximately 4 a.m., Hojan and Jimmy Mickel entered the
      Waffle House where the victims, Barbara Nunn, Christina De La
      Rosa, and Willy Absolu worked. Hojan and Mickel had eaten at that
      Waffle House on several prior occasions, and the victims recognized
      and knew Hojan and Mickel. Mickel had also previously worked at
      that Waffle House. Additionally, Nunn knew Mickel and Hojan from
      attending a club where Mickel and Hojan worked and where they had
      previously admitted Nunn for free.
             After eating breakfast, Mickel exited the Waffle House. He
      returned with a pair of bolt cutters and went toward the employee
      section of the restaurant. Hojan produced a handgun and ordered
      Nunn, De La Rosa, and Absolu into the back of the kitchen, where he
      directed them into a small freezer and shut them inside. While Mickel
      cut the locks to various cash stores, Hojan returned to the freezer a
      total of three times. First, Hojan returned and demanded that the
      victims give him any cell phones they had. Next, he returned and
      demanded their money. Finally, he returned and ordered the victims

                                        -2-
      to turn around and kneel on the floor. Nunn protested and tried to
      persuade Hojan not to kill them, but Hojan nevertheless shot each of
      the victims. . . .
              Nunn survived and awoke later with Absolu’s legs on top of her
      body. She crawled out of the freezer and went next door to a gas
      station. There, with the help of the night attendant, she called 911 and
      subsequently her mother and sister. . . . Prior to her helicopter flight,
      Nunn gave law enforcement officers a taped statement, in which she
      identified Mickel and Hojan as being involved. . . .
              Hojan was convicted of two counts of first-degree murder for
      the death of Absolu and De La Rosa; one count of attempted first-
      degree premeditated murder as to Nunn; one count of attempted first-
      degree felony murder as to Nunn; three counts of armed kidnapping;
      and two counts of armed robbery. The jury recommended death by a
      vote of nine to three, and the trial court followed that recommendation
      and imposed two death sentences for the murders of Absolu and De
      La Rosa. In sentencing Hojan to death, the trial court found six
      aggravators, one statutory mitigator, and two nonstatutory
      mitigators. . . .
              On appeal, Hojan raises five claims. He argues that (1) the
      surviving victim’s statement to an officer at the scene was not an
      excited utterance; (2) the trial court improperly treated Hojan’s waiver
      of the opportunity to present mitigating evidence in the penalty phase
      as a waiver of his opportunity to present motions challenging the
      death penalty; (3) his confession should have been suppressed; (4)
      Florida’s death penalty statute is unconstitutional; and (5) the trial
      court committed error under Koon v. Dugger, 619 So. 2d 246 (Fla.
      1993), and Muhammad v. State, 782 So. 2d 343 (Fla. 2001). We
      independently assess the sufficiency of the evidence and the
      proportionality of Hojan’s sentence. We find no error under Hojan’s
      five asserted claims, find that sufficient evidence exists, and conclude
      that the death sentence is proportional. Accordingly, we affirm the
      trial court’s order sentencing Hojan to death.

Hojan v. State (Hojan I), 3 So. 3d 1204, 1207-09 (Fla. 2009) (citation omitted)

(footnote omitted).




                                        -3-
      On November 19, 2010, Hojan filed a Motion to Vacate Judgment of

Convictions and Sentences with Special Request for Leave to Amend. The

sentencing court treated Hojan’s filing as an initial motion pursuant to Florida Rule

of Criminal Procedure 3.851 in which he raised nine claims for relief.1

      The circuit court entered an order that summarily denied all of Hojan’s

claims for postconviction relief. This appeal followed, wherein Hojan raises six

claims.2


       1. In his rule 3.851 motion, Hojan raised the following claims: (1) section
119.19, Florida Statutes, and rule 3.852 are unconstitutional facially and as applied
to him; (2) the one-year time limit established by rule 3.851 for filing a motion for
postconviction relief violates his rights to due process and equal protection under
the Fourteenth Amendment to the United States Constitution and Article I, Section
2 of the Florida Constitution; (3) trial counsel was allegedly ineffective during the
guilt phase; (4) the trial court erred by permitting the State to present Williams rule
evidence consisting of testimony from two witnesses attesting that they had seen
Hojan in the past few months with a gun similar to the murder weapon; (5) trial
counsel was allegedly ineffective for failing to adequately advise Hojan about the
risks of waiving mitigation evidence during the penalty phase; (6) Bar rule 4-
3.5(d)(4) burdens Hojan’s exercise of fundamental constitutional rights—including
the right to due process; (7) newly discovered evidence is available to show that
the forensic science used to convict and sentence Hojan was unreliable and invalid;
(8) Florida’s lethal injection protocol is both facially unconstitutional and
unconstitutional as applied to Hojan’s case; and (9) Florida’s death penalty scheme
is unconstitutional because it violates the principles of Apprendi v. New Jersey,
530 U.S. 466 (2000), and Ring v. Arizona, 536 U.S. 584 (2002).

       2. In the present appeal, Hojan raises the following claims: (1) The circuit
court erred in failing to grant an evidentiary hearing on the issue that Hojan’s
convictions are unreliable; (2) trial counsel provided ineffective assistance for
failing to adequately advise Hojan about waiving mitigation evidence during the
penalty phase; (3) the circuit court abused its discretion in denying access to
records held by certain state agencies pertaining to Hojan’s case; (4) there is newly

                                         -4-
                                    ANALYSIS

                                Standard of Review

      We have previously established that:

              “A defendant is normally entitled to an evidentiary hearing on a
      postconviction motion ‘unless (1) the motion, files, and records in the
      case conclusively show that the movant is entitled to no relief, or (2)
      the motion or particular claim is legally insufficient.’ ” Valentine v.
      State, 98 So. 3d 44, 54 (Fla. 2012) (quoting Franqui v. State,
      59 So. 3d 82, 95 (Fla. 2011)). An evidentiary hearing must be held on
      an initial 3.851 motion whenever the movant makes a facially
      sufficient claim that requires factual determination. See Amendments
      to Fla. Rules of Crim. Pro. 3.851, 3.852, & 3.993, 772 So. 2d 488, 491
      n.2 (Fla. 2000). “[T]o the extent there is any question as to whether a
      rule 3.851 movant has made a facially sufficient claim requiring a
      factual determination, the Court will presume that an evidentiary
      hearing is required.” Walker v. State, 88 So. 3d 128, 135 (Fla. 2012).
      However, merely conclusory allegations are not sufficient—the
      defendant bears the burden of “establishing a ‘prima facie case based
      on a legally valid claim.’ ” Valentine, 98 So. 3d at 54 (quoting
      Franqui, 59 So. 3d at 96).
              “To uphold the trial court’s summary denial of claims raised in
      an initial postconviction motion, the record must conclusively
      demonstrate that the defendant is not entitled to relief.” Everett v.
      State, 54 So. 3d 464, 485 (Fla. 2010). When reviewing the circuit
      court’s summary denial of an initial rule 3.851 motion, we will accept
      the movant’s factual allegations as true and will affirm the ruling only
      if the filings show that the movant has failed to state a facially
      sufficient claim, there is no issue of material fact to be determined, the
      claim should have been brought on direct appeal, or the claim is
      positively refuted by the record. See Walker, 88 So. 3d at 135.

discovered evidence establishing that the forensic science used to convict and
sentence Hojan was unreliable and invalid; (5) the Bar rule that prohibits his
lawyers from interviewing jurors to determine if there was any constitutional error
present, unduly burdens his exercise of his rights; and (6) Florida’s lethal injection
protocol and procedures violate the Eighth Amendment to the United States
Constitution.

                                         -5-
      Finally, “[b]ecause a court’s decision whether to grant an evidentiary
      hearing on a rule 3.851 motion is ultimately based on written
      materials before the court, its ruling is tantamount to a pure question
      of law, subject to de novo review.” Seibert v. State, 64 So. 3d 67, 75
      (Fla. 2010) (citing State v. Coney, 845 So. 2d 120, 137 (Fla. 2003)
      (holding that pure questions of law that are discernable from the
      record are subject to de novo review)).
Barnes v. State, 124 So. 3d 904, 911 (Fla. 2013). For the reasons that follow, we

affirm the circuit court’s order summarily denying Hojan’s motion for

postconviction relief.

                                       Merits

                                  Trial Court Error

      Hojan raises four subclaims pertaining to alleged trial court error: (1) failure

to subject certain analysis of forensic evidence introduced by the State’s expert

witness to a Frye3 hearing; (2) failure to inquire into whether Hojan knowingly,

intelligently, and voluntarily waived his Miranda4 rights; (3) failure to recognize

that Hojan was entitled to relief under the Vienna Convention;5 and (4) failure to

disallow the jury selection process as unorthodox and unconstitutional.




      3. Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).

      4. Miranda v. Arizona, 384 U.S. 436 (1966).

     5. Hojan specifically identifies Article 36(1)(b) of the Vienna Convention
on Consular Relations.


                                        -6-
      In light of the record before us, we determine that the circuit court properly

determined that Hojan was not entitled to relief. Hojan’s claims of error are

insufficiently pleaded and without merit. Notwithstanding the absence of trial

court error, we specifically comment below about the jury selection procedure in

this case.

                               Jury Selection Procedure

      Hojan’s allegation that his defense attorney and the prosecuting attorney

colluded to select the jury at a time when he was not present and participating with

his defense team initially caused us great concern. It is a well-settled proposition

of law that a criminal defendant has a right to be present at every critical stage of

his or her trial. Muhammad, 782 So. 2d at 351 (“Criminal defendants have a due

process right to be physically present in all critical stages of trial, including the

examination of prospective jurors.”).

      The record before us reflects that Hojan was present during the voir dire of

the entire venire that took place in open court, on the record, and before the

presiding judge. In addition, Hojan was present for all of the cause challenges of

the potential jurors and the trial court’s corresponding rulings on the record. After

reviewing the record before us, we find that the procedure employed in the

selection of Hojan’s jury, while unusual, did not violate his rights to due process

under the law.


                                          -7-
      The peculiar aspect of the jury selection process occurred when counsel for

the parties agreed, sometime after the close of the trial proceedings for the day

prior to the intervening weekend, to forego the exercise of any peremptory

challenges to any of the remaining venirepersons. At that time, off the record and

when Hojan and the presiding judge were not present, the attorneys agreed on

twelve jurors and four alternate jurors. On the following Monday, counsel

informed the trial court, on the record, that they had mutually agreed to the jury

and the alternates by way of that out-of-court jury selection procedure. The trial

court granted defense counsel approximately forty-five minutes to confer with

Hojan about the stated jury selection procedure. Afterward, the trial judge

conducted an extensive colloquy with Hojan to ensure that he agreed to the jury

and ratified the jury selection procedure that his defense counsel had engaged in

with the prosecution.

       THE COURT: Mr. Hojan, the individuals whose names I’ve called
       out -- you’ve been sitting here since we started picking this jury last
       Tuesday; is that correct?
       MR. HOJAN: Yes, sir.
       THE COURT: And you had an opportunity Tuesday and Wednesday --
       even though we dismissed the panel that were here Tuesday and
       Wednesday until we started again in the afternoon -- you’ve been here
       participating with your lawyers through every stage of the jury selection
       process; correct?
       MR. HOJAN: Yes, Your Honor.
       THE COURT: And you’ve consulted with your lawyers as it relates
       to the challenges for cause that were raised by the Defense?
       MR. HOJAN: Yes, Your Honor.


                                        -8-
THE COURT: And you’re aware that as of today we have twenty-seven
individuals that have not been stricken for cause?
MR. HOJAN: Yes, Your Honor.
 ....
THE COURT: And of course you were here during all of the questioning
with those individuals; correct?
MR. HOJAN: Yes, Your Honor.
THE COURT: Is that an acceptable group of individuals to try your
case?
MR. HOJAN: Yes, Your Honor.
 ....
THE COURT: And they’re acceptable to you; correct?
MR. HOJAN: Yes, Your Honor.
THE COURT: Now, you understand in the process of selecting a
jury, in addition to challenges for cause, both the State and the
Defense have what we call preemptory challenges, which you can
utilize to strike individuals from the panel?
MR. HOJAN: Yes, sir.
THE COURT: Your side has ten and the State has ten for a total of
twenty.
MR. HOJAN: Yes, Your Honor.
THE COURT: You understand that effectively we have not gone through
the process of actually exercising strikes?
MR. HOJAN: Yes, Your Honor.
 ....
THE COURT: So, effectively, without the exercise of preemptory
strikes, effectively both sides were striking certain individuals to get
us to the twelve primary, four alternates.
MR. HOJAN: Yes, Your Honor.
THE COURT: And these individuals are acceptable to you to try the
case?
MR. HOJAN: Yes, Your Honor.
THE COURT: Are you under the influence of any alcohol or drugs?
MR. HOJAN: No, Your Honor.
THE COURT: Do you need additional time or wish additional time with
your lawyers to consult with them on this matter?
MR. HOJAN: No, Your Honor.




                               -9-
        THE COURT: And, in fact, you have had an opportunity, at this
        point it’s more like forty-five minutes, to sit, talk with your lawyers,
        to go through this process?
        MR. HOJAN: Yes, Your Honor.
        THE COURT: And [you] understand the jury and the selection of the
        jury has to be acceptable to you?
        MR. HOJAN: Yes, Your Honor.
        THE COURT: This is your case.
        MR. HOJAN: Yes, Your Honor.
        THE COURT: And you’ve involved yourself and participated in this
        selection process; correct?
        MR. HOJAN: Yes, Your Honor.
        THE COURT: And again, they are acceptable?
        MR. HOJAN: Yes, Your Honor.

      The record shows that there was no critical stage of Hojan’s trial for which

he was not present. All of the venirepersons who were not previously dismissed by

the trial court for cause by the close of proceedings on the preceding Friday, in

fact, returned to participate in the next day’s trial court proceedings. Because there

is no record evidence that any of the venirepersons were excluded by the out-of-

court jury selection procedure and all were present in court until after the trial court

had formally excused them, we are satisfied that Hojan was not deprived of his

right to due process by being involuntarily absent from a critical stage in his trial.

Because Hojan ratified the jury selection procedure after-the-fact, the circuit court

did not err in summarily denying relief as to this subclaim. See Muhammad, 782
So. 2d at 352 (“This Court held that no error occurs when the defendant is

represented by counsel who waives the presence of the defendant and the



                                         - 10 -
defendant later ratifies the action of counsel.”) (citing State v. Melendez, 244 So.
2d 137, 139 (Fla. 1971)); see also Kormondy v. State, 983 So. 2d 418, 429 (Fla.

2007) (citing Amazon v. State, 487 So. 2d 8, 11 (Fla. 1986)). Further, because the

circuit court found that the postconviction record conclusively shows neither party

exercised any of its peremptory challenges, the circuit court properly concluded

that Hojan was not entitled to any relief because he was not involuntarily absent

during such a critical stage of his trial. See Muhammad, 782 So. 2d at 352.

      Notwithstanding the absence of trial court error in the jury selection of

Hojan’s trial, we strongly caution members of The Florida Bar that counsel should

refrain from engaging in any off-the-record agreements about the selection of the

jury in a criminal trial. We especially emphasize this caution in capital murder

cases where the defendant is subject to the ultimate and immutable sentence of

death. There is no reason for counsel to engage in any trial procedure that gives

even an impression—be it ever so slight—that an impropriety has occurred or that

the defendant may have been deprived of a fair trial. We will be inflexible and

intolerant of any actual violations of defendants’ rights as a result of “creative”

procedures used during the critical stages of criminal trials.

      We expect and charge the lawyers and judges of this state that every stage of

the criminal trial of any person shall be conducted on the record so that the

reviewing courts will have the benefit of the clearest and most complete record


                                         - 11 -
from which to evaluate the propriety of the trial proceedings. We put all on notice

that we will be ever vigilant to fulfill our role as the oversight body of Florida’s

Judicial Branch in ensuring that every person is afforded a fair trial and that the

proper administration of justice is scrupulously maintained.

                       Ineffective Assistance of Trial Counsel

      The circuit court reasonably concluded that the issue of Hojan’s waiver of

his right to present mitigation evidence was procedurally barred because that issue

was fully addressed during his direct appeal. See Hojan I, 3 So. 3d at 1217. Thus,

we find no error in the circuit court’s summary denial concerning this claim.

      In addition, the circuit court did not err in denying an evidentiary hearing to

address Hojan’s subclaim that trial counsel failed to ensure that he had a competent

mental health evaluation for purposes of preparing mitigation evidence in

accordance with the requirements of Ake v. Oklahoma, 470 U.S. 68, 84 (1985).

This subclaim is procedurally barred because Hojan failed to raise the issue on

direct appeal. See Floyd v. State, 18 So. 3d 432, 456 (Fla. 2009) (citing Marshall

v. State, 854 So. 2d 1235, 1248 (Fla. 2003)). Furthermore, the circuit court

properly concluded that this subclaim lacked merit because, as it found, there are

numerous places in the record showing that Hojan refused to cooperate with trial

counsel in the preparation of mitigation evidence to be presented during the

Spencer hearing.



                                         - 12 -
      Similarly, the circuit court did not err in denying an evidentiary hearing to

address Hojan’s subclaim that trial counsel was deficient in adequately advising

Hojan about the reality of being sentenced to death row. The record demonstrates

that trial counsel and the trial court repeatedly discussed with Hojan the

consequences of waiving mitigation during the penalty phase and, subsequently,

during the Spencer6 hearing. Moreover, the record shows that Hojan signed a

notarized document attesting that he instructed his defense team to cease any

investigation of mitigating circumstances in his case. In that notarized document,

Hojan also acknowledged that without presenting mitigation evidence he was more

likely to be sentenced to death. Therefore, the record conclusively shows that

Hojan was not entitled to relief because he cannot establish the deficiency prong

under the Strickland analysis.7 See Barnes, 124 So. 3d at 911; Power v. State, 886



      6. Spencer v. State, 615 So. 2d 688 (Fla. 1993).
      7. Under Strickland v. Washington, 466 U.S. 668 (1984), in order for a
defendant to obtain relief based on an allegation of ineffectiveness of trial counsel:
      the claimant must identify particular acts or omissions of the lawyer
      that are shown to be outside the broad range of reasonably competent
      performance under prevailing professional standards. Second, the
      clear, substantial deficiency shown must further be demonstrated to
      have so affected the fairness and reliability of the proceeding that
      confidence in the outcome is undermined.

Occhicone v. State, 768 So. 2d 1037, 1045 (Fla. 2000) (quoting Maxwell v.
Wainwright, 490 So. 2d 927, 932 (Fla. 1986)).


                                        - 13 -
So. 2d 952, 959-61 (Fla. 2004) (stating that this Court will not overrule the trial

court’s conclusion that counsel’s performance was not deficient when the record

demonstrates that the defendant interfered with trial counsel’s ability to obtain and

present mitigating evidence).

      The circuit court properly concluded that Hojan’s trial counsel was not

ineffective for failing to explain the lethal injection protocol and the risks

associated with the use of pentobarbital. Specifically, the circuit court reasonably

relied on Peede v. State, 955 So. 2d 480, 502-03 (Fla. 2007), in concluding that

trial counsel cannot be deemed ineffective for not anticipating a then-future change

in the lethal injection protocol. Thus, we find no error occurred.

      Moreover, the record shows that Hojan’s argument in the circuit court was

conclusory and, therefore, insufficiently pleaded. The expectation that counsel

could speculate about a change in the lethal injection protocol and provide sound

legal advice to Hojan was unreasonable. Seeing that there was insufficient record

evidence for Hojan to establish the deficiency prong under the Strickland analysis,

the circuit court’s summary denial of an evidentiary hearing to address this

subclaim was appropriate. See Barnes, 124 So. 3d at 911.

      The circuit court further concluded that Hojan was not prejudiced

concerning the aforementioned subclaims in light of the six aggravating

circumstances found in Hojan’s case. See Hojan I, 3 So. 3d at 1208 (“The


                                         - 14 -
aggravators found were: (1) Hojan committed a prior capital felony—the

contemporaneous murders and attempted murder; (2) Hojan committed the

murders in the course of an armed kidnapping; (3) the murders were committed to

avoid arrest; (4) the murders were committed for financial gain; (5) the murders

were heinous, atrocious, or cruel (HAC); and (6) the murders were cold,

calculated, and premeditated (CCP).”). The circuit court further noted that even in

the absence of a mitigation case, the trial court found one statutory mitigating

circumstance—no significant prior criminal history. However, as the circuit court

observed, Hojan was only able to articulate that he could offer proof that supported

two non-statutory mitigating circumstances—a history of parental abandonment

and neglect, and evidence of child abuse and head trauma. Thus, the circuit court’s

conclusion that Hojan could not establish the prejudice prong concerning his

allegation that trial counsel was ineffective for failing to advise him about the

consequences of waiving mitigation during the penalty phase is based on

conclusive record evidence. Therefore, the circuit court did not err in summarily

denying Hojan’s subclaims.

                     Access to Files and Other Public Records

      The record before us shows that the circuit court did not err in concluding

that Hojan’s public records request was facially insufficient. As presented in this

appeal, the public records requests do not specify: (1) the purpose for which Hojan



                                        - 15 -
needs them, or (2) how he would use the public records to collaterally attack his

convictions or sentences. Moreover, Hojan merely alleges that his defense counsel

satisfied the requirements of Florida Rule of Criminal Procedure 3.852 “to obtain

the requested additional public records” and that “the records sought are relevant to

[his] postconviction claims.” In addition, to the extent Hojan raised facial and as

applied constitutional challenges concerning sections 27.7081 and 119.19, Florida

Statutes, and rule 3.852 in the postconviction proceeding, these constitutional

challenges are waived because Hojan did not raise them in the present appeal. See

Rose v. State, 985 So. 2d 500, 509 (Fla. 2008) (“Rose has merely stated a

conclusion and referred to arguments made below. Thus, we consider the issue

waived for appellate review.”); see also Hodges v. State, 885 So. 2d 338, 357 (Fla.

2004) (“[T]he substantive issue underlying Hodges’ claim is procedurally barred

because Hodges could have but did not raise the argument on appeal.” (citing

Harvey v. Dugger, 656 So. 2d 1253, 1256 (Fla. 1995)).

                            Newly Discovered Evidence

      The record shows that in denying an evidentiary hearing on Hojan’s claim

that the National Academy of Sciences (NAS) 2009 report, entitled “Strengthening

Forensice Science in the United States: A Path Forward” (“2009 NAS Report”),

pertaining to forensic science constitutes newly discovered evidence, the circuit

court reasonably relied on the requirements established in our prior decisions. See



                                        - 16 -
Schwab v. State, 969 So. 2d 318, 325 (Fla. 2007) (“First, the evidence must not

have been known by the trial court, the party, or counsel at the time of trial, and it

must appear that the defendant or defense counsel could not have known of it by

the use of diligence. Second, the newly discovered evidence must be of such

nature that it would probably produce an acquittal on retrial.”); Johnston v. State,

27 So. 3d 11, 20-21 (Fla. 2010) (“As we explain below, we agree with the

postconviction court that the [2009 NAS Report] presented by Johnston does not

constitute newly discovered evidence. . . . The report cited by Johnston does not

meet the test for newly discovered evidence. . .”). In light of its application of our

precedent, we find that the circuit court did not err in concluding that the 2009

NAS Report does not constitute newly discovered evidence that could affect the

outcome of Hojan’s trial.

                              Post-trial Juror Interviews

      The circuit court provided three reasons why it rejected Hojan’s claim that

Rule Regulating The Florida Bar 4-3.5(d)(4)8 unconstitutionally denies him the



      8. Bar rule 4-3.5(d)(4) states that a lawyer shall not:

      after dismissal of the jury in a case with which the lawyer is
      connected, initiate communication with or cause another to initiate
      communication with any juror regarding the trial except to determine
      whether the verdict may be subject to legal challenge; provided, a
      lawyer may not interview jurors for this purpose unless the lawyer has
      reason to believe that grounds for such challenge may exist; and
      provided further, before conducting any such interview the lawyer

                                         - 17 -
opportunity to fully explore possible misconduct and biases of the jury for

purposes of demonstrating the unfairness of the trial. First, relying on Troy v.

State, 57 So. 3d 828 (Fla. 2011), the circuit court concluded that the claim was

procedurally barred because it should have been addressed on direct appeal.

Second, the present claim has been repeatedly analyzed and rejected by this Court.

See, e.g., id. at 841; Sweet v. Moore, 822 So. 2d 1269, 1274 (Fla. 2002); Johnson

v. State, 804 So. 2d 1218, 1225 (Fla. 2001). Third, Hojan neither alleged that he

filed a motion requesting permission to interview any juror nor alleged any specific

juror misconduct. We agree with the circuit court’s conclusion that Hojan’s claim

was an attempted fishing expedition in the guise of a constitutional challenge to

Bar rule 4-3.5(d)(4); these type of fishing expeditions are prohibited under existing

Florida law. See Arbelaez v. State, 775 So. 2d 909, 920 (Fla. 2000) (rejecting the

defendant’s claim relating to his inability to interview jurors because it amounted

to a request to “conduct ‘fishing expedition’ interviews with the jurors after a




      must file in the cause a notice of intention to interview setting forth
      the name of the juror or jurors to be interviewed. A copy of the notice
      must be delivered to the trial judge and opposing counsel a reasonable
      time before such interview. The provisions of this rule do not prohibit
      a lawyer from communicating with members of the venire or jurors in
      the course of official proceedings or as authorized by court rule or
      written order of the court.
R. Reg. Fla. Bar 4-3.5(d)(4).


                                        - 18 -
guilty verdict is returned”). Thus, the circuit court properly summarily denied this

claim.

                           Florida’s Lethal Injection Protocol

         In light of our decisions in Valle9 and Lightbourne,10 the circuit court

correctly rejected Hojan’s claim that this state’s current lethal injection protocol

violates the Eighth Amendment to the United States Constitution because the

administration of the drugs is procedurally inadequate. As the circuit court aptly

points out, this specific Eighth Amendment challenge has previously been raised

by other defendants and rejected by this Court. See, e.g., Tompkins v. State, 994
So. 2d 1072, 1080-82 (Fla. 2008); Power v. State, 992 So. 2d 218, 220-21 (Fla.

2008); Woodel v. State, 985 So. 2d 524, 533-34 (Fla. 2008); Schwab v. State, 969
So. 2d 318 (Fla. 2007). Furthermore, Hojan has not presented any compelling

reason why we should reconsider our position on this matter. Accordingly, we

conclude that the circuit court did not err in summarily denying Hojan any relief as

to this claim.

                                  HABEAS CORPUS

                                  Standard of Review




         9. Valle v State, 70 So. 3d 530 (Fla. 2011).
         10. Lightbourne v. McCollum, 969 So. 2d 326 (Fla. 2007).


                                          - 19 -
      It is well-settled that

      [c]laims of ineffective assistance of appellate counsel are
      appropriately presented in a petition for writ of habeas corpus. See
      Freeman, 761 So. 2d [1055, 1069 (Fla. 2000)]. Consistent with the
      Strickland standard, to grant habeas relief based on ineffectiveness of
      appellate counsel, this Court must determine first, whether the alleged
      omissions are of such magnitude as to constitute a serious error or
      substantial deficiency falling measurably outside the range of
      professionally acceptable performance and, second, whether the
      deficiency in performance compromised the appellate process to such
      a degree as to undermine confidence in the correctness of the result.
      Pope v. Wainwright, 496 So. 2d 798, 800 (Fla. 1986); see also Lynch
      v. State, 2 So. 3d 47, 84-85 (Fla. 2008); Freeman, 761 So. 2d at 1069.
      In raising such a claim, “[t]he defendant has the burden of alleging a
      specific, serious omission or overt act upon which the claim of
      ineffective assistance of counsel can be based.” Freeman, 761 So. 2d
      at 1069; see also Knight v. State, 394 So. 2d 997, 1001 (Fla. 1981).

Jackson v. State, 127 So. 3d 447, 476 (Fla. 2013).

                                        Merits

      Hojan alleges that his appellate counsel was ineffective during his direct

appeal for failing to raise three issues that would have warranted a reversal of the

judgments of guilt or the sentences imposed: (1) that Hojan was involuntarily

absent from the jury selection, which is a critical stage of the trial proceedings; (2)

that the trial court erred in admitting remote prior bad acts that were unduly

prejudicial; and (3) how the Fourth District’s decision in Jimmy Mickel’s direct

appeal should have impacted the review of the trial court’s finding of the cold,

calculated, and premeditated (CCP) aggravating circumstance and this Court’s




                                         - 20 -
proportionality analysis. We find that each of these would have been meritless had

they been raised. We therefore do not find appellate counsel ineffective.

                       Involuntary Absence of the Defendant

      As we previously discussed, the record is clear about the fact that Hojan

subsequently ratified the jury selection procedure that was employed during his

trial. Therefore, we do not find any reason that trial counsel acted unreasonably by

not doing anything to preserve this sub-issue at trial for subsequent review on

direct appeal. See Muhammad, 782 So. 2d at 352. Accordingly, had appellate

counsel chosen to raise the issue of Hojan’s absence when the jury was selected on

direct appeal, such a claim would have been rejected as unpreserved and meritless.

See Stephens v. State, 975 So. 2d 405, 426 (Fla. 2007) (“[A]ppellate counsel

cannot be deemed ineffective for failing to raise this claim on direct appeal because

even if he had done so, this Court would have declined to address the merits of the

claim.” (citing Lukehart v. State, 776 So. 2d 906 (Fla. 2000))).

                  Impermissible Admission of Bad Act Evidence

      Even though the prior bad acts subclaim was not raised on direct appeal,

appellate counsel’s failure to do so does not constitute ineffectiveness. The rule

governing the admissibility of evidence related to other crimes, wrongs, or acts that

was established in Williams v. State, 110 So. 2d 654 (Fla. 1959), has been codified

in section 90.404, Florida Statutes:


                                        - 21 -
      Similar fact evidence of other crimes, wrongs, or acts is admissible
      when relevant to prove a material fact in issue, including, but not
      limited to, proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake or accident, but it is
      inadmissible when the evidence is relevant solely to prove bad
      character or propensity.

§ 90.404(2)(a), Fla. Stat. (2002).
      The circuit court’s order denying Hojan’s rule 3.851 motion drew the

following notable conclusion:

      [T]he testimony of witnesses Kendrick and Burkhardt, which
      established that [Hojan] possessed a gun similar to the one used to
      shoot the victims in this case, does not fall within the Williams
      rule. . . . The testimony was properly admitted to show that [Hojan]
      possessed the same type of weapon [as used in these crimes] . . .
      especially since [Hojan] did not want to stipulate that he possessed the
      murder weapon.

Order at 23-24.

      Based on the record before us, we independently conclude that because the

testimonial evidence challenged by Hojan is not the kind of evidence that violates

the Williams rule, appellate counsel cannot be deemed ineffective for not raising a

meritless challenge pertaining to this subclaim during Hojan’s direct appeal. See

Stephens, 975 So. 2d at 426.

          Failure to Consider the Decision in Former Codefendant’s Case

      Hojan alleges that appellate counsel was ineffective for failing to argue that

Hojan’s codefendant substantially dominated him. To support his claim, Hojan




                                       - 22 -
cites the following excerpt from Mickel v. State, 929 So. 2d 1192 (Fla. 4th DCA

2006):

      The judge, after reviewing the [pre-sentencing investigation report],
      hearing comments from the victim’s families, considering the
      evidence at Mickel’s trial, and considering the state’s
      recommendation, stated:

             There is no question having sat through both Mr. Hojan’s
             trial and your trial that you were the mastermind behind
             this entire thing. You manipulated Mr. Hojan. He was
             there, he did your bidding, and the three times that he left
             that freezer and went back to your location, there was no
             question what was going on at that point. You were
             telling him, no witnesses, no witnesses, no witnesses, and
             he went back and he went forth, and he went back, and
             he pulled the trigger and that pull of the trigger was a
             cold, calculated, premeditated act that was precipitated
             by your direction. No question about that.
      The court sentenced Mickel to five consecutive life sentences.

Id. at 1195-96. Hojan thus argues that our decision in Mickel lends clear support

for a conclusion that Mickel substantially dominated Hojan during the entire

criminal episode that resulted in Hojan’s convictions and sentences. We disagree.

      In Lawrence v. State, 846 So. 2d 440 (Fla. 2003), we considered the claim

that the trial court abused its discretion by not recognizing there was sufficient

evidence for finding the substantial domination mitigating circumstance.

Lawrence, 846 So. 2d at 448-50.

            We, however, do not find support in the record for Lawrence’s
      contentions. There was no evidence presented or proffered indicating
      how Rodgers’ record influenced Lawrence’s behavior in the instant
      crime. While Lawrence argued to the trial court that the time

                                        - 23 -
      Lawrence and Rodgers spent together in a mental hospital suggested
      that Lawrence knew the substance of Rodgers’ record, no evidence
      was presented or proffered to further this assertion. The mere
      possibility that Lawrence might have been able to establish this
      foundation through his own testimony does not create a constitutional
      infirmity. See State v. Raydo, 713 So. 2d 996, 1000 (Fla. 1998).
      Moreover, if the trial court erred in excluding Rodgers’ record, that
      error was harmless given the extensive evidence in the record
      regarding Rodgers’ history with Lawrence. See State v. DiGuilio, 491
So. 2d 1129, 1135 (Fla. 1986).
             Regarding the trial court’s finding that the substantial
      domination mitigator was not established by the evidence, we find
      that there is competent, substantial evidence to support the trial
      court’s finding.
Id. at 449.

      Here, Hojan attempts to establish that appellate counsel was ineffective for

failing to raise the issue that is premised on the trial judge’s characterization of his

former codefendant Jimmy Mickel as the “mastermind” to substantiate his

substantial domination subclaim. However, the record in Hojan’s case is more

reminiscent of that which was found in Lawrence—namely, Hojan’s conclusory

claim only points to a “mere possibility” that the trial judge’s denomination of

Mickel as the mastermind “establish[es] [a] constitutional infirmity.” See id. In

such light, it is unclear how Hojan’s claim constitutes a fully developed issue that

appellate counsel reasonably could have raised during his direct appeal. Thus,

appellate counsel was not ineffective as to this subclaim. See Floyd, 18 So. 3d at

458 (“This Court has held that ‘[i]f a legal issue “would in all probability have

been found to be without merit” had counsel raised the issue on direct appeal, the


                                         - 24 -
failure of appellate counsel to raise the meritless issue will not render appellate

counsel’s performance ineffective.’ ”) (quoting Rutherford, 774 So. 2d 643);

Stephens, 975 So. 2d at 426 (same proposition).

                                   CONCLUSION

      Because the record conclusively shows that Hojan is not entitled to relief, we

affirm the circuit court’s order that summarily denied his rule 3.851 motion. And,

finding no serious omission or overt act upon which the claim of ineffective

assistance of appellate counsel can be based, we deny Hojan’s petition for writ of

habeas corpus.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and PERRY, JJ., concur.
CANADY and POLSTON, JJ., concur in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Two Cases:

An Appeal from the Circuit Court in and for Broward County,
     Paul Lawrence Backman, Judge - Case No. 062002CF005900B88810
And an Original Proceeding – Habeas Corpus

Neal Andre Dupree, Capital Collateral Regional Counsel, Southern Region, Todd
Gerald Scher, Assistant Capital Collateral Regional Counsel, Southern Region, and
Jessica Leigh Houston, Staff Attorney, Capital Collateral Regional Counsel,
Southern Region, Fort Lauderdale, Florida,

      for Appellant/Petitioner




                                         - 25 -
Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Lisa-Marie Krause
Lerner, Assistant Attorney General, West Palm Beach, Florida,

      for Appellee/Respondent




                                     - 26 -